Citation Nr: 1611803	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-29 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals, right knee injury. 
 
2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease, right knee. 

3.  Entitlement to service connection for peripheral neuropathy, left lower extremity as a result of exposure to herbicides for purposes of entitlement to retroactive benefits.

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity as a result of exposure to herbicides for purposes of entitlement to retroactive benefits.

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity as a result of exposure to herbicides for purposes of entitlement to retroactive benefits.

6.  Entitlement to service connection for peripheral neuropathy, right upper extremity as a result of exposure to herbicides for purposes of entitlement to retroactive benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2014.  A transcript of the hearing has been associated with the claims file. 

In January 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

Following the last adjudication of the case by the AOJ, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence in August 2015, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

Also on appeal is a February 2016 rating decision denying service connection for peripheral neuropathy of each extremity.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

The Veteran was previously represented by a state veterans service organization.  He revoked this representation in an April 2014 letter.  See 38 C.F.R. § 14.631(f) (2014).  He has proceeded without representation since that time, including at the September 2014 Board hearing. 

In September 2015, the RO issued a rating decision granting service connection for GERD and assigning an initial evaluation of 10 percent effective March 4, 2009.  The Veteran filed an informal statement in October 2015 expressing his disagreement with that decision.  Generally, the filing of an NOD places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2014).  However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a Notice of Disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698 (September 25, 2014) (this final rule will apply only with respect to claims and appeals filed 180 days after the date this rule is published); VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Here, the Veteran has not filed a VA Form 21-0958, Notice of Disagreement.  Although he filed such a form in February 2016, he identified the February 2016 rating decision as the decision he was appealing; he did not identify the September 2015 rating decision.  Because his October 2015 letter cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  

The issues of service connection for peripheral neuropathy of each extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of appellate review, the Veteran's right knee disability involving residuals, right knee injury, is shown to have been productive of a disability picture involving no more than symptomatic removal of the semilunar cartilage.

2.  Throughout the period of appellate review, the Veteran's right knee disability involving degenerative joint disease, right knee, is shown to have been productive of a disability picture involving no more than noncompensable limitations of motion with functional effects involving pain and other limitations affecting his daily life at work and home.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess of 20 percent for residuals, right knee injury, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).

2.  The criteria for assignment of a disability rating in excess of 10 percent for degenerative joint disease, right knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2008, which was sent prior to the February 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).  The duty to assist is not unlimited, and subsection (d) to § 3.159 provides an important limitation:  "VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim."  Id.

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  His records from the Social Security Administration (SSA) have not been obtained.  However, according to a January 1996 response, his records at that agency could not be located.  The private records the Veteran has authorized VA to obtain have also been obtained.  Although an August 2015 VA examiner commented that some of the Veteran's "outside" (i.e., non-VA) records are missing, those records are not available, and the Veteran did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, most recently in August 2015, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved in the increased rating claim, to include that to establish an increased rating the focus is on what his symptoms are.  See Board Hr'g Tr.  2-3.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See Board Hr'g Tr.  2.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the January 2015 Board remand directives.  Specifically, the Veteran was sent a letter in March 2015 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  He responded by identifying further records from his private doctor, and those records were then obtained and are now associated with the claims file.  Next, the Veteran's VA treatment records were obtained in March 2015, and are associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in August 2015 to evaluate the severity of his right knee disability.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in an October 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


II.  Analysis

The Veteran is seeking an increased rating for his right knee disability.  He filed a claim for increase in April 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned (1) a 20 percent rating under DC 5257 for residuals, right knee injury, and (2) a 10 percent rating under DC 5010 for degenerative joint disease, right knee.  These ratings have remained the same throughout the appeal period.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Disabilities of the knee are evaluated under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.  The applicable schedular criteria for these disabilities is set forth as follows:

The Knee and Leg  
Rating
5256   Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion between 0° and 10°
30
5257   Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10
5258   Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint
20
5259   Cartilage, semilunar, removal of, symptomatic
10
5260   Leg, limitation of flexion of:

Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°
0
5261   Leg, limitation of extension of:

Extension limited to 45°
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
5262   Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40
Malunion of:

With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
5263   Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)
10

DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Further, DC 5257 is not a catch-all code intended to cover all disabilities of the knee not expressly contemplated by other DCs.  Delisle v. McDonald, 789 F.3d 1372, 1357 (Fed. Cir. 2015).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011); see also Thompson v. McDonald, No. 2015-7017, 2016 WL 877958, at *4 (Fed. Cir. Mar. 8, 2016).  

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  27 Vet. App. 415, 427-28 (2015) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

C. Application of the Rating Schedule

(1) 20% under DC 5257

In this case, a higher rating for residuals, right knee injury must be denied as the evidence does not show a disability picture more nearly approximating the thresholds for a higher rating under DC 5257 or DC 5258.

More specifically, the disability is currently assigned a 20 percent rating under DC 5257.  A rating under DC 5259 or DC 5258 is more appropriate as those diagnostic codes pertain to disabilities of the semilunar cartilage.  The evidence shows that the Veteran previously underwent a meniscectomy.  According to a November 1989 VA examination, this surgery was performed in August 1977, which involved an excision of the medial semilunar cartilage, with a second surgery performed a few years later.  

In fact, the disability was characterized as "status po[st] meniscectomy medial, right knee, with residual scar with instability, limited motion, quadriceps weakness, asymptomatic, severe," when service connection was originally granted for this disability in a July 1980 rating decision.  Under DC 5258, a maximum rating of 10 percent is for assignment.  Under DC 5259, a maximum rating of 20 percent is for assignment.  As the Veteran has already been assigned a 20 percent rating, the Board cannot assign a higher rating.  

Because the Veteran's disability is a condition that is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  In fact, rating the disability under DC 5257 is not appropriate as that code is not a catch-all code intended to cover all disabilities of the knee not expressly contemplated by other DCs.  See Delisle, 789 F.3d at 1357.  Finally, the criteria under DC 5259 - "symptomatic" - is plainly read to be a broad, inclusive term that covers any knee symptomatology to obviously include the typical knee symptoms of limited range of motion, pain, and instability.  Therefore, it would be pyramiding to assign a separate rating under any other diagnostic code, such as DC 5257, 5260 or 5261 separately, as 5259 is understood to contemplate loss of motion and all other symptoms.   

Even were that not the case, a higher rating under DC 5257 would not be assignable.  First, objective stability testing has been routinely negative, including in June 2011, February 2010, October 2010, June 2011, September 2013, and March 2014.  On VA examinations in January 2009 and August 2015, the knee was likewise found to be stable.  The Veteran was given a brace by VA in June 2008.  

At his DRO July 2011 hearing, the Veteran testified that his knee had "given out on him" 10 to 12 times during the past six to eight months.  He felt that his primary problems were "[i]nstability and the pain is constant pain."  However, he clarified that he fell because the pain was "shearing."  Hr'g Tr. 4-6.  Thus, it is clear he is testifying that it is the pain that makes him fall.  

Similarly, during medical treatment in June 2008, the Veteran complained of occasionally feeling as though his knee gives out on him although there had been no fall or "true instability"; the knee was found to be stable upon clinical examination.  

The Board finds that the Veteran's complaints of feeling unstable, without actual instability of the knee, is consistent with no more than a minimal impairment under DC 5257.  Thus, a higher rating would not be warranted under that code.  See 38 C.F.R. § 4.71a.  

For these reasons, a disability rating higher than 20 percent is not assignable for the Veteran's right knee disability involving residuals, right knee injury.  

(2) 10% under DC 5010

A higher rating under DC 5010 for degenerative joint disease, right knee, must likewise be denied as the evidence does not show a disability picture more nearly approximating limitation of motion at a compensable level.  

His range of motion was 0-100 degrees on VA examination in January 2009; 0-120 degrees in April 2009; 0-130 degrees in February 2010, October 2010 and February 2011; 0 to 135 degrees in June 2011; 0-110 degrees  in September 2013; and 0 to 90 degrees on VA examination in August 2015.  

Thus, his range of motion has not met or more nearly approximated flexion limited to 60 degrees or extension limited to 5 degrees, which are the thresholds for compensable disability ratings under DCs 5260 and 5261.  See 38 C.F.R. § 4.71a.

A higher rating is also not assignable on the basis of functional limitations after repetitive motion, repetition over time, and during flare-ups.  His primary functional limitations are difficulty walking and an audible clicking sound, as demonstrated during VA treatment in February 2011 and February 2015, plus his July 2011 DRO hearing and September 2014 Board hearing.  See Board Hr'g Tr. 3.  Most recently on VA examination in August 2015, it was observed that he regularly used a walker, and had difficulty walking more than 1500 feet without sitting; sitting for a while (one hour); getting up (requiring him to push up on handle of chair; pull himself out of a car; and inability stand for more than 15 min without needing to sit and rest.  He also indicated in December 2010 that he could not sleep well due to the pain.  

On VA examination in January 2009, repetitive motion did not reduce the Veteran's range of motion.  The August 2015 VA examiner noted that the Veteran was not being examined immediately after repetitive use over time or during a flare-up.  However, the VA examiner found the examination to be medically consistent with the Veteran's statements describing functional loss with repetitive use over time.

Accordingly, even when taking these functional limitations into account, a higher rating is not warranted as a compensable limitation of motion is not demonstrated.  Instead, the current 10 percent rating compensates for the pain and other functional limitations.  This is the maximum rating assignable under such circumstances.  See Petitti, 27 Vet. App. at 426; Mitchell, 25 Vet. App. at 36. 

For these reasons, a disability rating higher than 10 percent is not assignable for the Veteran's right knee disability involving degenerative joint disease, right knee.  

(3) Other Diagnostic Codes

A higher rating also cannot be assigned under any alternative diagnostic codes, including DCs 5256, 5262, and 5263.  The evidence, most recently and representative, is the August 2015 VA examination, which affirmatively demonstrates the absence of such symptomatology.  

The Veteran has also been advised to have a total knee replacement.  He was first scheduled to have this surgery performed at VA in June 2011, but did not proceed with the operation.  Most recently, the August 2015 VA examiner concurred that he needed a total knee replacement.  The rating schedule provides a diagnostic code (DC 5055) for knee replacements (prosthesis).  See 38 C.F.R. § 4.71a.  As the Veteran has not yet undergone this operation, however, the disability may not yet be rated under that diagnostic code.  

The Veteran has also intermittently complained of numbness in the area of the right knee.  See DRO Hr'g Tr. 6.  At a June 1995 VA examination, it was noted that he complained of neuropathy of numbness, coolness, inferior right knee to toes.  The Veteran felt this was secondary to the knee problem, but the VA examiner determined that it was most unlikely a result of the Veteran's knee condition in light of his lumbar spine disease.  A June 2011 VA Orthopedic consultation likewise attributes this symptom to peripheral neuropathy.  As the numbness has been specifically attributed to a different medical condition, this symptomatology cannot be considered in his disability rating for the right knee, and it cannot establish the evidentiary basis for a higher disability rating.  See Mittleider, 11 Vet. App. at 182 

Other evidence, including a June 2011 VA Orthopedic consultation, demonstrates the presence of a cyst in the right knee.  There has been no symptomatology attributable to that cyst apart from the pain and other symptoms discuss above.  Accordingly, a higher or separate rating is not assignable based on the existence of this cyst.  

Finally, the Veteran has two scars at the site of the prior surgeries in the right knee.  Throughout the appeal period, as most recently demonstrated upon VA examination in August 2015, this scar has been asymptomatic.  A compensable disability level has not been established under 38 C.F.R. § 4.118, DCs 7801-7805.  

Throughout this determination, the Board has carefully considered the Veteran's own statements regarding his right knee symptomatology.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Moreover, the Veteran's right knee condition manifests with some symptoms readily observable by a lay person, such as pain and limping.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  However, the rating schedule for evaluating the knee requires precise medical findings, including findings as to ranges of motion, the absence of semilunar cartilage, and whether the symptoms are attributable to knee pathology.  It does not appear that the Veteran has a background in medicine, or a related field, such that he can be recognized as having the medical expertise needed to make such medical findings.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not alone provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher disability rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For these reasons, even after resolving all reasonable doubt in the Veteran's favor, higher ratings are not assignable for his right knee disability, and staged ratings are not for assignment. 



D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *8 (Vet. App. Feb. 26, 2016)

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.



B.  Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected right knee  disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to stand and walk for long periods, which required use of a walker, plus diminished sitting and sleeping.  These signs and symptoms, and their resulting functional impairments, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Finally, the Board notes that the Veteran is service-connected for multiple disabilities other than the right knee.  However, in this case, there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.
	
For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

A disability rating in excess of 20 percent for residuals, right knee injury, is denied.  

A disability rating in excess of 10 percent for degenerative joint disease, right knee, is denied.  


REMAND

The claims of service connection for peripheral neuropathy must be remanded for issuance of an SOC.  The claims were denied in a February 2016 rating decision.  The Veteran filed a notice of disagreement (NOD) in February 2016.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the claims of service connection for peripheral neuropathy of the right upper, left upper, right lower, and left lower extremities.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


